Case 1:16-cr-00515-NGG-LB Document 100-1 Filed 07/28/20 Page 1 of 2 PageID #: 6267




                         Exhibit A
Case 1:16-cr-00515-NGG-LB Document 100-1 Filed 07/28/20 Page 2 of 2 PageID #: 6268




                                          EXHIBIT A


         Model:                           2020.5.6 Stout Model

         WSGR Identified Victims          68%

         Sales Offset for WSGR Victims    $13,652,344     [Offset to restitution from proceeds of share sales]

         Legal Fees & Costs               $3,000,000

         Inputs:
            Discount Rate                 16.66%          Cell E9 - "Assumptions" Tab
            Other Inputs                                  As per original Stout model

         Outputs:

            Mineral Rights Valuation
            [100% of Kalukundi]
                                                          Cell I21 - "Terminal Value"
                  DCF                     $337,813,853    Tab
                                                          Cell I17 - "Terminal Value"
                  Terminal Value          $9,149,249      Tab
                                                          Cell I27 - "Terminal Value"
                  Total FMV               $346,963,102    Tab

                                                          Cell I21 - "Terminal Value"
            Total Value for 100% Africo   $215,665,212    Tab


            Value of 68% WSGR Victims     $146,652,344
            Less offset of relevant
            share sales                   ($13,652,344)

            Legal fees & costs            $3,000,000


            Total Due to 68% WSGR
            Identified Victims            $136,000,000
